Citation Nr: 0408713	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in September 
2003.  A transcript of the hearing is associated with the 
claims file.  


FINDING OF FACT

The veteran currently has PTSD which is based on a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the appellant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Subsequent to the most recent Supplemental Statement of the 
Case, dated in October 2002, the veteran submitted additional 
evidence and executed a waiver of AOJ consideration of this 
evidence at the September 2003 Travel Board hearing.  
Thereafter, in January 2004, the RO received a response from 
the Department of the Navy in connection with verification of 
the veteran's stressor statements.  This evidence was 
forwarded to the Board and was not accompanied by a waiver of 
AOJ consideration.  Notwithstanding whether the veteran's 
waives AOJ consideration of the evidence received from the 
Department of the Navy in January 2004, given the favorable 
action taken herein, this case need not be remanded to the RO 
for review of the new evidence and no further assistance in 
developing the facts pertinent to this issue is required at 
this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

A review of the VA and private medical evidence establishes a 
diagnosis of PTSD related to traumatic experiences in 
Vietnam.  The remaining issue for consideration is whether 
the veteran has met his burden of proof in establishing that 
the claimed in-service stressors actually occurred.  As noted 
earlier, the veteran's burden of proof depends on whether the 
veteran was engaged in combat with the enemy.  The veteran's 
service records indicate that his related civilian occupation 
was ordnance mechanic and he had completed education and 
training in basic electricity and electronics, basic 
torpedomans mate, and basic submarine school.  These records 
further reflect that the veteran served on the USS (United 
States Ship) Albert David and the USS Diachenko.  In 
addition, the veteran's service records show that he received 
a National Defense Service Medal, Vietnam Service Medal, and 
the Republic of Vietnam Campaign Medal.  The veteran claims 
to have engaged in combat with the enemy; however, his 
service records do not reflect such service and he has not 
received any commendations or citations for combat with the 
enemy.  Therefore, the lower burden of proof for combat 
veterans does not apply in the instant case.

However, after reviewing the evidence of record, the Board 
finds that credible evidence of the veteran's in-service 
stressor has been received.  By way of statements submitted 
in connection with his claim, to include hearing testimony 
received in January 2002 and September 2003, the veteran 
recalled having to provide fire support to underwater 
demolition teams performing beach surveys in Vietnam.  He 
reported that he was traumatized by the idea of having killed 
innocent civilians and a Vietnamese child who had been left 
on the beach when small arms fire erupted.  

By way of correspondence dated in February 2002, the RO 
contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR) as well as the Department 
of the Navy to verify the above-described events.  The 
service department responses did not confirm the occurrence 
of killing a child.  However, in July 2002, USASCRUR reported 
that the USS Albert David provided Naval gunfire support and 
harassment and interdiction support in Vietnam during the 
veteran's period of service.  Similarly, the January 2004 
response from the Department of the Navy reflects that the 
USS Diachenko had carried out 60 combat beach surveys by 
August 1968.  These records further reflect that the USS 
Diachenko conducted combat beach and offshore hydrographic 
surveys from February to August 1968.  The veteran's 
description of events is entirely consistent with the 
description of events from USACRUR and the Department of the 
Navy.  Thus, the Board finds that the veteran's in-service 
stressor is corroborated by the reply from the service 
departments.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the fact 
that a veteran was stationed in a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.  In other words, the veteran's 
presence on the USS Albert David and the USS Diachenko at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v.  
Principi, 16 Vet. App. 124 (2002).  The Court has also held 
that although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In the present case, although USASCRUR and the Department of 
the Navy were unable to verify whether the veteran was 
directly involved in the killing of innocent civilians and a 
Vietnamese child, there is independent evidence, as noted by 
the service department responses, of exposure to combat 
situations off of the shores of Vietnam by the ship on which 
the veteran was stationed.

In light of the foregoing evidence, the Board is compelled to 
conclude that the veteran's alleged in-service stressor has 
been sufficiently verified with independent evidence.  
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to traumatic experiences in Vietnam that have 
been sufficiently and independently verified, entitlement to 
service connection for PTSD is warranted.

In this regard, the Board notes that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  It is further 
noted that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Accordingly, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.201, 3.303(d), 4.125.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



